                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

LLOYD A. KIRK,

                     Plaintiff,                                     4:18CV3125

       vs.
                                                               AMENDED FINAL
STATE FARM FIRE & CASUALTY                                   PROGRESSION ORDER
COMPANY,

                     Defendant.

        This matter is before the Court on the parties’ Unopposed Motion to Extend Pretrial and
Trial dates. (Filing No. 37.) The motion is granted. Accordingly,

        IT IS ORDERED that the provisions of the Court's earlier final progression order remain
in effect, and in addition to those provisions, the following shall apply:

       1)     The trial and pretrial conference scheduled in this matter are canceled and will not
              be reset at this time. A telephonic status conference to discuss case progression,
              the parties’ interest in settlement, and the trial and pretrial conference
              settings will be held with the undersigned magistrate judge on April 9, 2019 at
              3:00 p.m. Counsel shall use the conferencing instructions assigned to this case to
              participate in the conference.

       2)     The parties shall comply with all other stipulations and agreements recited in their
              Rule 26(f) planning report that are not inconsistent with this order.

       3)     All requests for changes of deadlines or settings established herein shall be
              directed to the undersigned magistrate judge. Such requests will not be considered
              absent a showing of due diligence in the timely progression of this case and the
              recent development of circumstances, unanticipated prior to the filing of the
              motion, which require that additional time be allowed.

       Dated this 9th day of December, 2019.

                                                    BY THE COURT:


                                                    s/ Susan M. Bazis
                                                    United States Magistrate Judge
